DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 November 2021 has been entered. Claims 1-20 remain pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2, 10, 11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation “the virtual machines".  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 19 and 20 inherit the deficiencies of parent claim 18 through their dependencies, and are thus rejected for the same reasons.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 3-6, 8, 9, 11-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (US 2020/0410894 A1) in view of White et al. (US 2009/0319249 A1) and Brueckner et al. (US 2017/0032694 A1).

	generating and outputting to an I/O device, a user interface for a gamified learning environment (Par. 53), the user interface comprising a gamified graphical user interface (GUI) comprising a plurality of user input fields for receiving data related to a cybersecurity task from a participant of a cybersecurity assessment facilitated by the user interface, the user interface operable to assess a cybersecurity skill of the participant as a part of the cybersecurity assessment (see Fig. 7, steps 702-708); and
	assessing the cybersecurity skill of the participant in the gamified learning environment via the user interface, based on metrics that indicate how the participant achieved the cybersecurity task as compared to at least one other participant in the gamified learning environment (e.g. leaderboard display – Par’s. 68, 85-86) of the cybersecurity assessment, after the cybersecurity task has been completed by the participant in the gamified learning environment via the gamified GUI (see Fig. 7, step 710) (as per claims 1, 9 and 17).
To the extent that May does not explicitly disclose a network comprising a plurality of virtual switches (as per claim 1, 9 and 17), White discloses a similar network simulation system for training and evaluating individual and group cybersecurity skills (Par’s. 64, 1015-1020), that includes virtual network switches (106 – see Par. 71). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of May by including virtual switches in the simulated network. Such a modification would involve combining prior art elements (May’s virtual components and White’s virtual switch) according 
The combination of May and White further fails to disclose assessing cybersecurity skill is also based on a flag comprising a key/value pair in the gamified learning environment (as per claims 1, 9 and 17). However, Brueckner discloses such a feature of monitoring key/value pairs in a gamified learning environment (see Par. 145, Table 10, Par. 49). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of May and White by assessing skills based on registry key values, as suggested by Brueckner. Such a modification would involve a use of a known technique (registry key checks) to improve similar devices (May’s gamified network simulation) in the same way. 

	Regarding claims 3, 6, 8, 14 and 16, May further discloses the gamified GUI is accessible by the participant and the at least one other participant (Par. 53) (as per claim 3),
	the metrics comprise an overall difficulty rating of the cybersecurity task (Par. 57; possible points – Fig. 6A) (as per claims 6 and 14), and
	the user interface is operable to handle range management, assessment, multi-player reporting and multi-event reporting (see Fig’s. 5A-5D; Par’s. 87-90 – view and configure scenarios in virtual environment, management assessments and view reports for multiple players and events) (as per claims 8 and 16).

	Regarding claim 11, Brueckner discloses a hypervisor comprising a virtual machine monitor (VMM) comprising at least one of: software, firmware or hardware, wherein the VMM creates and runs the virtual machines (see Par. 32). It would have been obvious to one skilled in 

	Regarding claims 4, 5, 12 and 13, to the extent that May does not explicitly disclose the metrics comprise an amount of network traffic generated during the cybersecurity task performed by the participant (as per claims 4 and 12), and the metrics comprise a number of network detection alerts generated as a result of the cybersecurity task performed by the participant (as per claims 5 and 13), White further discloses (Par. 1017) that some training scenarios are designed to assess results of simulated DOS attacks, including the effect on traffic (i.e. amount of DOS traffic and regular traffic on network during attack, as detected by traffic analysis module 328 - Par. 118), and whether the individuals and/or the team are alerted to the attack (i.e. number of network detection alerts). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to further modify the teachings of May by using metrics including amount of network traffic generated and number of network detection alerts generated by the user, as taught by White, to obtain predictable of achieving a more realistic network simulation scenario and results. 

8.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (US 2020/0410894 A1) in view of White et al. (US 2009/0319249 A1) and Brueckner et al. (US 2017/0032694 A1), and further in view of Patten et al. (US 2010/0021870 A1).
Regarding claims 7 and 15, May further discloses the user interface is accessible by: a content designer (author – Par. 92), an assessor (instructor – Par. 58), and a practitioner (domain 

Response to Arguments
9.	Applicant’s arguments with respect to claims 1, 9 and 17 have been considered but are moot in view of the new grounds of rejection and the teachings of Brueckner.
	Regarding claims 2, 10 and 18, Applicant’s arguments in view of the amendments thereto, have been fully considered and are persuasive. The prior art rejection of these claims, and claims 19-20 which depend from claim 18, have been withdrawn. 
	Regarding claims 7 and 15, Applicant argues that May does not provide access to the gamified GUI for the author and domain expert. However, claims 1 and 9 recite a “user interface for a gamified learning environment, the user interface comprising a gamified graphical user interface”. The claim does not recite that the user interface is limited to the gamified interface, but rather that it “comprises”, or “includes” the gamified interface. Thus providing access to the wider system to an author and domain expert reads on the invention as claimed. 
	Conclusion	
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715